Citation Nr: 1213289	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-27 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for pseudofolliculitis barbae. 

3.  Entitlement to service connection for eczema (claimed as a rash of the hands, face, and feet). 

4.  Entitlement to service connection for left hip pain. 

5.  Entitlement to service connection for left lower extremity shin splints/stress fractures. 

6.  Entitlement to service connection for right lower extremity shin splints/stress fractures. 

7.  Entitlement to service connection for fracture of the fifth metatarsal of the right foot. 

ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from February 1990 to July 1990, with additional reserve service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims.

This appeal was previously before the Board and the Board remanded these issues in March 2011 for additional development.  The case has been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the appellant's claims.

In the March 2011 remand, the Board noted that the appellant is seeking service connection for pseudofolliculitis barbae.  During his active service in 1990, he received treatment for several skin conditions including pseudofolliculitis barbae.  Post service treatment records reveal complaints concerning pseudofolliculitis barbae and palmar psoriasis.  Accordingly, the Board found that a VA examination is warranted.  38 C.F.R. § 3.159(c)(4). 

The Board also noted that the appellant is seeking service connection for right foot disability due to injury, with fracture of the fifth metatarsal, during his 1990 service.  The Board observed that after service, in 2006, the appellant reported that in 1999 or 2000 he sustained reinjury of his right foot, and underwent surgical repair, including the placement of screws, reportedly by Dr. Pollock.  The Board remanded this issue to seek records of the treatment of the post-service injury, and for a VA examination. 

In the March 2011 remand, the Board directed that the RO/AMC ask the appellant to provide the names and addresses of all medical care providers who treated him for any skin disorder, tinnitus, left hip problems, shin splints, and his right foot fracture since July 1990.  In addition, the appellant was to be specifically asked to complete a release form for Dr. Pollock to include for his right foot surgery, as well as for Forsyth Family Practice to obtain records dating since March 2006.  The Board also directed the RO/AMC to schedule a VA dermatology examination to address the current nature of his skin disorders and to obtain an opinion as to whether any skin disorders identified are related to his active service in 1990.  The RO/AMC was thereafter directed to issue a supplemental statement of the case and afford the appellant an opportunity to respond. 

Subsequent to the March 2011 remand, the AMC sent a July 2011 letter to the appellant requesting that he send any treatment records pertinent to his claimed conditions.  In addition, the AMC requested that the appellant complete a release form for Dr. Pollack and Forsyth Family Practice.  However, notes in the claims file indicate that this letter was returned to the AMC due to being sent to the wrong address.  It was indicated that the initial letter has been sent back to the appellant so VA can obtain the information and complete the remand instructions.  However, the Board notes that a copy of such letter with the correct address has not been associated with the claims file, nor is it clear whether the letter was remailed to the correct address.  

Further, the Board observes that the reportedly incorrect address listed for the appellant on the July 2011 letter is the same address to which the February 2012 supplemental statement of the case (SSOC) was mailed.  The Board notes that this incorrect address contains a different street number (4700) than the street number (4200) provided by the appellant on the August 2008 correspondence.  Additionally, the July 2011 VA examination notice was mailed to the 4200 street address.  The Board notes that the appellant did report for such VA examination.  Thus, it appears that the address provided by the appellant and used to mail the VA examination notice is the correct address for the appellant, while the address used to mail the July 2011 letter and the February 2012 SSOC was incorrect.  Therefore, it is unclear whether the Veteran actually received a copy of the remailed July 2011 letter and the February 2012 SSOC.  On remand, the RO/AMC should make reasonable efforts to verify the appellant's current mailing address and then resend the SSOC to the correct address.

Moreover, while the Veteran was provided with a VA examination in August 2011 to evaluate his claimed skin conditions, the Board finds that the claims file and 
the report of such examination should be returned to the examining physician 
for clarification.  After a physical examination, the diagnoses included pseudofolliculitis barbae.  The examiner opined that it is at least as likely as not that the current pseudofolliculitis barbae of the face and neck is a recurrence of a skin disorder that was noted during the appellant's service in 1990.  However, with regards to rationale, the examiner indicated that the pseudofolliculitis barbae was mentioned in February 1990, June 1990, and January 2006.  The current findings may be a recurrence of the cheeks and neck that were mentioned in 1990 (same areas), however, it was never noted of the rest of the head in prior records.  The examiner explained that pseudofolliculitis barbae is caused by hairs that grow into the skin after shaving (which is more common in certain groups of people that have curly hair that is predisposed to this), so it is dependent on whether someone shaves or not.  The current findings are likely due to the appellant's current shaving, which is not related to what was done in service.  The hyperpigmented areas may be related to prior shaving and resultant pseudofolliculitis barbae; however, the record indicated in December 1993 on physical examination that there were no skin abnormalities.  Therefore, the more recent findings may be related to episodes occurring in 2006 and since then.  Thus, the shaving likely caused the condition in service and the current condition.  The physician concluded that the current condition is not caused by service directly as it was not chronic but that the etiologic factor (shaving) for the pseudofolliculitis barbae is the same.

While the examiner did relate the claimed pseudofolliculitis barbae to service as being at least as likely as not a recurrence of a skin disorder that was noted during the appellant's service in 1990, the examiner also indicated that the current condition is likely caused by shaving and was not caused by service as it was not chronic.  As the opinion is confusing, the claims file and the August 2011 VA examination report should be returned to the examining physician, if available, to indicate whether it is more likely, less likely, or at least as likely as not (50 percent probability) that the current pseudofolliculitis barbae is related to the appellant's military service, to include a skin disorder that was noted during such service in 1990.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make reasonable efforts to verify the appellant's current mailing address, and then ensure that the February 2012 SSOC is remailed to that address.

2.  Ask the appellant to provide the names and addresses of all medical care providers who treated him for any skin disorder, tinnitus, left hip problems, shin splints, and his right foot fracture since July 1990.  After securing the necessary release, the RO/AMC should request any identified records which are not duplicates of those already contained in the claims file.  In addition, the appellant should be specifically asked to complete a release form for Dr. Pollock at Orthopedic Specialists of the Carolinas to obtain all records from that physician to include for his right foot surgery, and for Forsyth Family Practice to obtain records dating since March 2006. 

3.  Following the completion of the development above to the extent possible, return the claims file and the August 2011 VA examination report to the conducting physician, if available.  Following review of the claims file, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability) that the Veteran's current pseudofolliculitis barbae arose during service or is related to the appellant's military service, to include a skin disorder that was noted during such service in 1990.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached. 

If this examiner is not available, arrange for the opinion to be provided by another examiner of equal qualifications.  If a new examination is deemed necessary by the examiner, one should be scheduled. 

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If not, he should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. 

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


